Citation Nr: 9919763	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  94-14 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
rhinoplasty with headaches and nasal disfigurement currently 
rated as 10 percent disabling.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a dental condition 
due to dental trauma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to December 
1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of November 1997 from the Boston, 
Massachusetts, Regional Office (RO).  

The veteran appears to have raised the issue of entitlement 
to service connection for vertigo and/or dizziness at his 
hearing.  As this issue has not been perfected for appeal, 
the RO is directed to develop this claim as appropriate.

The issues of whether new and material evidence has been 
submitted to reopen a claim of service connection for a 
dental condition due to dental trauma, increased rating for 
the postoperative residuals, rhinoplasty, and compensation 
benefits per 38 U.S.C.A. § 1151 will be discussed in the 
Remand portion of this decision. 


FINDING OF FACT

There is no competent medical evidence of record, which 
establishes a nexus between any current neck disorder and the 
veteran's military service.


CONCLUSION OF LAW

The claim for service connection for a neck disorder is not 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty or for a chronic disease, 
arthritis, manifested within a year after service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991);38 C.F.R. § 3.307, 3.309 (1998). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).

The veteran contends, in essence, that he incurred a neck 
disorder while in service and therefore that he is entitled 
to service connection for this disorder.  He specifically 
contends that he injured his neck/cervical spine when he fell 
off a ladder after being hit in the face with airplane part. 

The veteran's service medical records contain no complaint or 
finding relative to a disability involving the neck.  The 
veteran was seen at the dispensary in September 1955 when he 
was struck in the nose while working on an airplane engine.  
He had no complaint pertaining to the neck.  The separation 
examination report contains no complaint or finding relative 
to the veteran's neck. 

A VA examination was conducted in March 1959.  At that time 
the veteran complained of headaches.  X-rays of the cervical 
spine showed a tiny density adjacent to the anterior-inferior 
aspect of the fifth cervical vertebra, most likely an 
ununited epiphysis.  No other pertinent finding was shown or 
diagnosed. 

From 1983 to 1999, the veteran received intermittent VA 
treatment at VA and private facilities for various disorders.  
The veteran was treated at a VA facility in December 1996.  
At that time he reported neck pain since a fall in 1980. The 
medical history indicated that an EMG was positive for CTS 
and R C7 radiculopathy.  The impression was possible cervical 
root disease on the right. advanced cervical spondylosis.  In 
March 1997 a MRI revealed findings showing advanced 
spondylosis of the cervical spine.

A VA examination was conducted in July 1997.  At that time 
the veteran gave a history concerning complaints of the low 
back and neck dating to the 1960s. Following the medical 
examination the impressions included cervical back pain.  The 
examiner indicated that a February 1997 MRI showed severe 
degenerative arthritis of the cervical spine.  

A December 1998 report from the VA outpatient clinic reveals 
the veteran indicated that he sustained an injury to his nose 
when struck by a metal sheet during service.  

A hearing was held before a member of the Board sitting at 
Boston, Massachusetts in March 1999.  The veteran testified 
at that time that it was his contention that he injured his 
neck when he fell off a ladder while in service, and that his 
current cervical spine disability is related to this 
inservice accident.  He further testified that he was first 
diagnosed with a neck disorder in approximately 1997 or 1998.

To summarize, the veteran's testimony and statements are 
considered to be competent evidence when describing an 
incident or symptoms of a disability.  However, when the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded. Id.  A diagnosis 
and an analysis of the etiology regarding such complaints 
require competent medical evidence and cannot be evidenced by 
the veteran's lay testimony.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).

In this regard, the service medical records show that the 
veteran did sustain an injury to the face in September 1955, 
which apparently resulted in a fall off a ladder.  However, 
the service medical records contain no indication of an 
injury to the neck.  The current medical records show 
diagnoses of arthritis and narrowing of the spinal canal, 
many years after service.  

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
establishes a nexus between the current disability of the 
cervical spine and his period in military service or any 
incident therein.  

Accordingly, the Board concludes that the veteran has not 
submitted evidence sufficient to render the claim well 
grounded as required by Caluza.  As such his claim must be 
denied.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Furthermore, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt doctrine per 38 U.S.C.A. § 5107. 


ORDER

The claim for service connection for a neck disorder is 
denied. 


REMAND

Initially, the Board finds that the claim for the increased 
rating is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991) in that the claim is plausible, that is meritorious on 
its own or capable of substantiation.  This finding is based 
upon the veteran's assertion that the disability has 
increased in severity.  Proscelle v. Derwinski, 2 Vet. App 
629 (1992).  Once it has been determined that a claim is well 
grounded, VA has the statutory duty to assist the appellant 
in the development of evidence pertinent to that claim. 

The veteran provided testimony at a personal hearing before a 
member of the Board in March 1999.  At this time, the veteran 
testified that he had polyps surgically removed from his nose 
in 1996 at the Harvard Medical Center in Braintree, 
Massachusetts.  These treatment records have not been 
associated with the claims folder.  The Board decides that 
due process considerations require that all relevant and 
available medical records must be associated with the 
veteran's claims folder in order to equitably decide this 
claim.

Under the law, any veteran who has suffered an injury, or an 
aggravation of an injury, as the result of VA 
hospitalization, medical, or surgical treatment, and such 
injury or aggravation results in additional disability or the 
death of such veteran, then disability or death compensation 
will be awarded in the same manner as if such disability, 
aggravation, or death were service-connected. 38 U.S.C.A. § 
1151 (West 1991).

In determining that additional disability exists, the 
following considerations will govern:

(1) The veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.

(i)	As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.

(ii)	As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition, which the specific medical or surgical treatment 
was designed to relieve.

(2)	Compensation will not be payable under 38 U.S.C.A. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized. 38 C.F.R. § 3.358(b) (1998)

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)	It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2)	The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)	Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

(4)	When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans. 38 C.F.R. § 3.358(c) (1998).

Where disease, injury, death or the aggravation of an 
existing disease or injury occurs as the result of having 
submitted to a VA examination, medical or surgical treatment, 
hospitalization or a course of vocational rehabilitation 
under any law administered by VA and not a result of the 
veteran's own willful misconduct, disability or death 
compensation or dependency and indemnity compensation will be 
awarded for such disease, injury, aggravation or death as if 
such condition were service connected. 38 C.F.R. § 3.800.

38 U.S.C.A.§ 1151 was amended with regard as to what 
constitutes a "qualifying additional disability" The 
revisions became effective October 1,1997. The amendment 
serves to further restrict the application of 38 U.S.C.A. § 
1151 as negligence is now a factor be considered and, thus, 
would be less favorable to veteran than the statute prior to 
the revisions. The United States Court of Veterans Appeals 
has held that where the law changes after a claim has been 
filed or reopened, but before the administrative or judicial 
process has been concluded, the version most favorable will 
be applied, unless Congress provided otherwise or permitted 
the VA Secretary to provide otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  
Accordingly, the more favorable version of 38 U.S.C.A. § 
1151, in effect before October 1997, will be applied to the 
appellant's claim.

In this regard the evidence reflects that the veteran 
underwent a total left hip replacement at a VA Medical Center 
in April 1996.  A January 1997 medical record from a private 
physician is to the effect that the veteran was status post 
left hip replacement with resultant loss in abduction and 
extension range of motion.  The left leg was 4 cm longer than 
the right.  There were gait limitations due to leg length 
discrepancy.  A VA examiner in July 1997 indicated that the 
veteran's gait disturbance was primarily based on 
postoperative changes related to the hip replacement and the 
resulting "shortening:" of the left leg.  As such, the 
Board is of the opinion at another VA examination is 
warranted. 

The Board also notes that a claim for entitlement to service 
connection for a dental trauma was denied by the RO in July 
1970.  In February 1993, the representative filed a claim for 
service connection for dental trauma.  A March 1993 statement 
from the veteran's representative indicates that it was a 
notice of disagreement with a February 1993 denial of service 
connection for dental trauma.  There is no February 1993 
rating decision which denied entitlement to service 
connection and which has been associated with the claims 
folder.  An April 1993 letter from the RO informed the 
veteran that his March 1993 letter had been received, but 
that as it was not received within one year of the July 1970 
denial, that it was not a timely filed notice of 
disagreement.  A May 1993 statement of the case (soc) 
regarding the issue of service connection for dental trauma 
apparently for the purpose of obtaining outpatient dental 
treatment was issued by the outpatient clinic.  The soc 
contains references to rating actions which were apparently 
made by the VA clinic concerning entitlement to dental 
treatment.  These rating actions are not on file.  Apparently 
a hearing was also held in June 1994.  This transcript is not 
on file.  An issue apparently has been perfected.  However, 
it is unclear as to exactly what benefit is being sought.  
The veteran made no reference to this issue during his 
hearing before a member of the Board sitting at Boston, 
Massachusetts in March1999.  A VA form 8 was not completed.  
The Board decides that this matter should be clarified

In view of these facts, the Board is of the opinion that 
additional development is warranted.  Accordingly, this case 
is REMANDED for the following actions:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private records, to include the Harvard 
Medical Center in Braintree, pertaining 
to treatment for the service-connected 
nasal disorder.  The RO should then 
obtain all records, which have not 
already been associated with the claims 
folder.  The veteran should be informed 
that he is free to furnish additional 
evidence and argument while the case is 
in remand status.  Quarles v. Derwinski, 
3 Vet.App. 129, 141 (1992).

2.  The RO should clarify the current 
status of the veteran's dental claim and 
obtain all appropriate records from the VA 
outpatient clinic.

3.  Thereafter, a VA examination should be 
conducted by a specialist in upper 
respiratory disorders in order to 
determine the severity of the status post 
rhinoplasty, headaches and nasal 
disfigurement.  A detailed history of 
current complaints should be obtained.  It 
is requested that the examiner describe 
the frequency and the severity of any 
headaches.  Color photographs of the nasal 
deformity should be taken and included in 
the examination report.  All testing 
deemed necessary should be performed.  The 
claims folder and a copy of this remand 
should be reviewed by the examiner prior 
to the examination.

4.  A VA examination should be conducted 
by an orthopedist, who was not involved in 
the left hip surgery, in order to 
determine the nature and severity of the 
residuals of the left hip replacement.  
All tests deemed necessary should be 
performed.  The examiner is requested to 
include leg measurements.  The veteran's 
claims folder and a copy of this Remand 
are to be reviewed by the examiner in 
conjunction with the examination.  It is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the veteran incurred an 
additional disability involving the left 
hip and/or left leg which resulted from 
left hip replacement performed during 
hospitalization at the VAMC West Roxbury, 
Massachusetts, in April 1996, which is not 
coincidental to said treatment, the result 
of natural progression of any involved 
disease or disability, or the necessary 
consequences of medical or surgical 
treatment "Necessary consequences" are 
those which are certain to result from, or 
were intended to result from the medical 
or surgical treatment administered. 38 
C.F.R. 3.358 (1997).  The examiner should 
be informed that negligence is not a 
factor to be considered regarding benefits 
granted under 38 U.S.C.A. § 1151.  The 
examiner's attention id directed to the 
January 1997 statement from B. W. Levine, 
M. D.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate all issues in appellate 
status, to include the claim for service 
connection for a dental condition due to 
dental trauma.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed. 

The purpose of this remand is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

